     Case 2:20-cv-00764-JCM-EJY Document 12 Filed 06/23/20 Page 1 of 2



 1   THOMAS E. WINNER
     Nevada Bar No. 5168
 2   LARA L. MILLER
     Nevada Bar No. 12618
 3   WINNER & SHERROD
     1117 South Rancho Drive
 4   Las Vegas, Nevada 89102
     Phone (702) 243-7000
 5   Facsimile (702) 243-7059
     twinner@winnerfirm.com
 6   lmiller@winnerfirm.com

 7   Attorneys for GEICO Casualty Company

 8                                   UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10
     MARK MORRIS, an individual,                           CASE NO.: 2:20-cv-00764-JCM-EJY
11
                    Pliantiff,
12                                                         STIPULATION AND ORDER TO
     vs.                                                   EXTEND DEADLINE TO FILE
13                                                         DISCOVERY PLAN/SCHEDULING
     GEICO INSURANCE AGENCY, INC.,                         ORDER
14   d/b/a GEICO CASUALTY COMPANY, a
     Foreign Corporation; DOE EMPLOYEES I-
15   V and ROE COMPANIES I-V,

16                  Defendants.

17
                    IT IS HEREBY STIPULATED by and between Michael Stein of the Van Law Firm,
18
     attorney for the Plaintiff, MARK MORRIS, and Thomas E. Winner and Lara L. Miller of the law
19
     firm of Winner & Sherrod, attorneys for Defendant, GEICO CASUALTY COMPANY that the
20
     court-ordered deadline of June 21, 2020 to file the Discovery Plan Scheduling Order be extended
21
     for a period of thirty (30) days, or until July 22, 2020, until the
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                   Page 1 of 3
     1259296.docx
     Case 2:20-cv-00764-JCM-EJY Document 12 Filed 06/23/20 Page 2 of 2



 1   Court renders its decision on Plaintiff’s Motion to Remand Case Back to State Court.

 2                  DATED this 22nd day of June, 2020.

 3

 4                                                       WINNER & SHERROD

 5

 6                                                       /s/Lara L. Miller
                                                         Thomas E. Winner
 7                                                       Nevada Bar No. 5168
                                                         Lara L. Miller
 8                                                       Nevada Bar No. 12618
                                                         1117 South Rancho Drive
 9                                                       Las Vegas, Nevada 89102

10                  DATED this 22nd    day of June, 2020.

11

12                                                       VAN LAW FIRM

13

14                                                       /s/ Michael Stein
                                                         Michael Stein
15                                                       Nevada Bar No. 4760
                                                         Tracee Duthie
16                                                       Nevada Bar No. 8795
                                                         1290 S. Jones Blvd
17                                                       Las Vegas, NV 89146
                                                         Attorneys for Plaintiff
18

19

20                                                       IT IS SO ORDERED.

21

22                                                       _____________________________________
23                                                       UNITED STATES MAGISTRATE JUDGE

24                                                       Dated: June 23, 2020
25

26
27

28
                                                    Page 2 of 3
     1259296.docx
